PER CURIAM.
— This being return day on above applica-. tions for writs of habeas corpus to fix bail, counsel for the *618respective parties appeared and argued the applications, whereupon, after due consideration, it is ordered that a joint and several bond be furnished in the sum of $13,000, conditioned as provided by law, and that either or both of the defendants will appear and submit himself or themselves to the court for execution of judgment in case the judgment in either or both causes be affirmed on appeal; said bond to be approved by the clerk of the district court of Powell county.
Mr. C. A. Spaulding and Mr. W. F. Iieeley, for Relator.
Mr. Wellington D. Rankin, Attorney General, Mr. L. A. Foot, Assistant Attorney General, and Mr. F. J. Cummins, County Attorney of Powell County, for Respondent.